Name: Commission Regulation (EEC) No 2510/89 of 17 August 1989 concerning the stopping of fishing for redfish by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 8 . 89 Official Journal of the European Communities No L 242/5 COMMISSION REGULATION (EEC) No 2510/89 of 17 August 1989 concerning the stopping of fishing for redfish by vessels flying the flag of a Member State State or registered in a Member State have reached the quota allocated for 1989, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3951 /88 of 11 December 1988 fixing catch possibilities for 1989 for certain fish stocks and groups of fish stocks in the regulatory area as defined in the NAFO Convention (3), as amended by Regulation (EEC) No 2368/89 (4), provides for redfish quotas for 1989 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of redfish in the waters of NAFO zone 3 M by vessels flying the flag of a Member HAS ADOPTED THIS REGULATION : Article 1 Catches of redfish in the waters of NAFO zone 3M by vessels flying the flag of a Member State or registered in a Member State are deemed to have exhausted the quota allocated to the Community for 1989 . Fishing for redfish in the waters of NAFO zone 3 M by vessels flying the flag of a Member State or registered in a Member State is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 August 1989. For the Commission Jean DONDELINGER Member of the Commission \ (') OJ No L 207,-29. 7. 1987, p . 1 . (2) OJ No L 306, 11 . 11 . 1988 , p. 2. P) OJ No L 352, 21 . 12. 1988 , p. 9 . 0 OJ No L 225, 3 . 8 . 1989, p. 3 .